DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0097171 A1; hereinafter “Kim”).
Regarding Claim 1, referring to at least Fig. 1A and related text, Kim teaches an organic light emitting diode, comprising: a light emitting structure (152) (paragraph 32); and a first electrode structure (at least 115, 142, and 151), configured to drive the light emitting structure to emit light (paragraphs 34-36 and 55), and comprising: a first electrode (151), in a single layer structure formed of a conductive material (paragraphs 56-57); and a light reflecting layer (considering 142 as multilayers as disclosed in paragraph 51, an upper layer of 142 formed of Al is considered as “a light reflecting layer”), disposed on a side of the first electrode (a bottom side of 151) away from the light emitting structure (paragraph 51), and configured to reflect light emitted by the light emitting structure toward the light emitting structure (See below), wherein the first electrode and at least a portion of the light reflecting layer are overlapped with each other in a first direction (a vertical direction from fig. 1A), an insulating layer (151) is at least partially disposed between the at least portion of the light reflecting layer and the first electrode overlapped with each other (fig. 1A and paragraph 52), and the first direction is perpendicular to a plane on which the light reflecting layer is located (fig. 1A), the first electrode structure further comprises a transition layer (considering 142 as the multilayers as disclosed in paragraph 51, a lower layer of 142 formed of Ti is considered as “a transition layer”), the transition layer is disposed on a side of the light reflecting layer away from the first electrode, and the transition layer is adjacent and conformal to the light reflecting layer (fig. 1A and paragraph 51).
While Kim does not explicitly disclose that the light reflecting layer is “configured to reflect light emitted by the light emitting structure toward the light emitting structure”, Kim teaches each and every limitation of the light reflecting layer in claim 1 as discussed above.  Furthermore, Kim additionally teaches a material choice of the light reflecting layer identical to that of claim 14 reciting “a material of the light reflecting layer comprises one or a combination of Ag, Al, AlNd”.  Accordingly, since the structure/composition of the light reflecting layer in Kim is identical to that of the claim, claimed property or function is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 2, Kim teaches wherein the light emitting structure and the at least portion of the light reflecting layer are at least partially overlapped with each other in the first direction (fig. 1A).
Regarding Claim 3, Kim teaches further comprising: a thin film transistor (T), disposed on a side of the first electrode structure away from the light emitting structure (fig. 1A and paragraphs 34-36).
Regarding Claim 4, Kim teaches wherein the insulating layer comprises a first planar layer (151) (fig. 1A and paragraph 52).
Regarding Claim 14, Kim teaches wherein a material of the first electrode comprises one or a combination of ITO, IZO, and GZO (paragraph 57); and a material of the light reflecting layer comprises one or a combination of Ag, Al, and AI Nd (paragraph 51).
Regarding Claim 17, referring to at least Fig. 1A and related text, Kim teaches a manufacturing method of an organic light emitting diode, comprising: forming a light emitting structure (152) (paragraph 32); and forming a first electrode structure (at least 115, 142, and 151), the first electrode structure being configured to drive the light emitting structure to emit light (paragraphs 34-36 and 55), and the first electrode structure comprising: a first electrode (151), in a single layer structure formed of a conductive material (paragraphs 56-57); and a light reflecting layer (considering 142 as multilayers as disclosed in paragraph 51, an upper layer of 142 formed of Al is considered as “a light reflecting layer”), formed on a side of the first electrode (a bottom side of 151) away from the light emitting structure (paragraph 51), and configured to reflect light emitted by the light emitting structure toward the light emitting structure (See below), wherein the first electrode and a portion of the light reflecting layer are overlapped with each other in a first direction (a vertical direction from fig. 1A), an insulating layer (151) is at least partially disposed between the at least portion of the light reflecting layer and the first electrode overlapped with each other (fig. 1A and paragraph 52), and the first direction is perpendicular to a plane on which the light reflecting layer is located (fig. 1A), the first electrode structure further comprises a transition layer (considering 142 as the multilayers as disclosed in paragraph 51, a lower layer of 142 formed of Ti is considered as “a transition layer”), the transition layer is disposed on a side of the light reflecting layer away from the first electrode, and the transition layer is adjacent and conformal to the light reflecting layer (fig. 1A and paragraph 51).
While Kim does not explicitly disclose that the light reflecting layer is “configured to reflect light emitted by the light emitting structure toward the light emitting structure”, Kim teaches each and every limitation of the light reflecting layer in claim 17 as discussed above.  Furthermore, Kim additionally teaches a material choice of the light reflecting layer identical to that of claim 14 reciting “a material of the light reflecting layer comprises one or a combination of Ag, Al, AlNd”.  Accordingly, since the structure/composition of the light reflecting layer in Kim is identical to that of the claim, claimed property or function is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Claims 1-4 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. (US 2017/0062755 A1; hereinafter “Im”).
Regarding Claim 1, referring to at least Fig. 2 and related text, Im teaches an organic light emitting diode, comprising: a light emitting structure (240) (paragraph 36); and a first electrode structure (at least 171-172 and 180-200), configured to drive the light emitting structure to emit light (paragraph 36-38), and comprising: a first electrode (201), in a single layer structure formed of a conductive material (paragraph 77); and a light reflecting layer (at least 192 formed of copper having a light reflecting property, but not limited to this material), disposed on a side of the first electrode (a bottom side of 201) away from the light emitting structure (paragraph 61), and configured to reflect light emitted by the light emitting structure toward the light emitting structure (See below), wherein the first electrode and at least a portion of the light reflecting layer are overlapped with each other in a first direction (a vertical direction from fig. 2), an insulating layer (172) is at least partially disposed between the at least portion of the light reflecting layer and the first electrode overlapped with each other (fig. 2 and paragraph 74), and the first direction is perpendicular to a plane on which the light reflecting layer is located (fig. 2), the first electrode structure further comprises a transition layer (191), the transition layer is disposed on a side of the light reflecting layer away from the first electrode, and the transition layer is adjacent and conformal to the light reflecting layer (fig. 2 and paragraph 60).
While Im does not explicitly disclose that the light reflecting layer is “configured to reflect light emitted by the light emitting structure toward the light emitting structure”, Im teaches each and every limitation of the light reflecting layer in claim 1 as discussed above.  Accordingly, since the structure of the light reflecting layer in Im is identical to that of the claim, claimed property or function is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 2, Im teaches wherein the light emitting structure and the at least portion of the light reflecting layer are at least partially overlapped with each other in the first direction (fig. 2).
Regarding Claim 3, Im teaches further comprising: a thin film transistor (T), disposed on a side of the first electrode structure away from the light emitting structure (fig. 2 and paragraph 36).
Regarding Claim 4, Im teaches wherein the insulating layer comprises a first planar layer (172) (fig. 2 and paragraph 74).
Regarding Claim 17, referring to at least Fig. 2 and related text, Im teaches a manufacturing method of an organic light emitting diode, comprising: forming a light emitting structure (240) (paragraph 36); and forming a first electrode structure (at least 171-172 and 180-200), the first electrode structure being configured to drive the light emitting structure to emit light (paragraph 36-38), and the first electrode structure comprising: a first electrode (201), in a single layer structure formed of a conductive material (paragraph 77); and a light reflecting layer (at least 192 formed of copper having a light reflecting property, but not limited to this material), formed on a side of the first electrode (a bottom side of 201) away from the light emitting structure (paragraph 61), and configured to reflect light emitted by the light emitting structure toward the light emitting structure (See below), wherein the first electrode and a portion of the light reflecting layer are overlapped with each other in a first direction (a vertical direction from fig. 2), an insulating layer (172) is at least partially disposed between the at least portion of the light reflecting layer and the first electrode overlapped with each other (fig. 2 and paragraph 74), and the first direction is perpendicular to a plane on which the light reflecting layer is located (fig. 2), the first electrode structure further comprises a transition layer (191), the transition layer is disposed on a side of the light reflecting layer away from the first electrode, and the transition layer is adjacent and conformal to the light reflecting layer (fig. 2 and paragraph 60).
While Im does not explicitly disclose that the light reflecting layer is “configured to reflect light emitted by the light emitting structure toward the light emitting structure”, Im teaches each and every limitation of the light reflecting layer in claim 17 as discussed above.  Accordingly, since the structure of the light reflecting layer in Im is identical to that of the claim, claimed property or function is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9-10, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Im.
Regarding Claim 5, teaching of Im has been discussed above except a relation between a thickness of the first planar layer and a wavelength of light emitted by the light emitting structure.  Nevertheless, it is well known in the art to adjust the thickness of the first planar layer (a thickness of 172) and it is also well known in the art to obtain the desired light color by readily selecting available material choice for the light emitting layer.  Accordingly, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the first planar layer and/or to select the readily available material choice for the light emitting layer having a wavelength in order to obtain the desired light color.  Furthermore, such thickness adjustment of the first planar layer and/or material selection of the light emitting layer would readily result the relation of the thickness of the first planar layer and the half wavelength of light emitted by the light emitting structure as claimed.     
Regarding Claim 6, Im teaches wherein a space between the at least portion of the light reflecting layer and the first electrode is all disposed with the first planar layer, the light reflecting layer is insulated from the first electrode (fig. 2), the thin film transistor comprises a source electrode (150) and a drain electrode (160), and the first planar layer comprises a first via hole (CH4), and the first electrode is electrically connected to the source electrode and the drain electrode through the first via hole (fig. 2 and paragraph 38, 75).
Regarding Claim 7, Im teaches wherein a portion of a space between the at least portion of the light reflecting layer and the first electrode overlapped with each other is disposed with the first planar layer (fig. 2), the light reflecting layer comprises a first portion (192) which is overlapped and insulated with the first electrode in the first direction and a second portion (182) which is electrically connected to the first electrode, the insulating layer is disposed between the first portion and the first electrode (fig. 2), a second interval (an interval between 182 and 192) is located between the first portion and the second portion (fig. 2), the thin film transistor comprises a source electrode (150) and a drain electrode (160), the first planar layer comprises a first via hole (CH4), the second portion is at least partially located in the first via hole, and the first electrode is electrically connected to the source electrode or the drain electrode by the second portion through the first via hole (fig. 2 and paragraph 38, 75).
Regarding Claim 9, Im teaches wherein the first electrode structure further comprises a second planar layer (171), and the second planar layer is disposed on a side of the transition layer or the light reflecting layer away from the first planar layer (fig. 2 and paragraph 53).
Regarding Claim 10, Im teaches wherein the second planar layer comprises a second via hole (CH3), the second via hole is communicated with the first via hole (fig. 2 and paragraph 54); and the light reflecting layer (192) is insulated from the first electrode (201), the first electrode is electrically connected to the source electrode or drain electrode through the first via hole and the second via hole (fig. 2).
Regarding Claim 12, Im teaches wherein the first electrode structure further comprises a second planar layer (171), and the second planar layer is disposed on a side of the transition layer or the light reflecting layer away from the first planar layer (fig. 2 and paragraph 53).
Regarding Claim 13, Im teaches wherein the second planar layer comprises a second via hole (CH3), the second via hole is communicated with the first via hole (CH4) (fig. 2 and paragraph 54); and the first electrode is electrically connected to the source electrode or drain electrode by the second portion through the first via hole and the second via hole (fig. 2).
Regarding Claims 15-16, teaching of Im has been discussed above including a display panel (paragraph 126.  for example, the organic light emitting display device comprising a display region).  However, Im does not explicitly disclose a plurality of pixel units each comprises the organic light emitting diode according to claim 1 (claim 15) and that the light reflecting layers of the organic light emitting diodes of the adjacent pixel units are seamlessly connected (claim 16) since Im discloses a single pixel region in detail and does not disclose or show other pixel units/regions of the organic light emitting display device.  Nevertheless, it would have been obvious to one of ordinary skill in the art to provide the plurality of pixel units with adjacent pixel units being connected seamlessly in order to high pixel density organic light emitting display device with desired light emitting output.  
Regarding Claim 19, Im teaches wherein the second planar layer is located between the light reflecting layer and the thin film transistor (fig. 2).
Regarding Claim 20, Im teaches wherein the second planar layer is located between the light reflecting layer and the thin film transistor (fig. 2).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new/different grounds of rejections as set forth above in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829